Campbell, J.,
delivered the opinion of the court.
Heirs who are cited to answer a petition of the administrator to sell land of the intestate to pay debts may set up, as a bar to such application, any valid objection to a sale of their estate derived by descent from the decedent, which is all that can be affected by a deci’ee of sale on such application ; but it is not allowable for such heirs to oppose to such petition for a sale a title in themselves derived from another source than the intestate. Any claim of heirs not derived from the intestate is not involved in an application by his administrator to sell his land, and is not cognizable by the Chancery Court in such proceeding. A decree of sale in such case would not estop the heirs from asserting against a purchaser under such decree a title independent of that descended from the intestate, because all that the court can do by such decree is to divest the title devolved on the heirs by descent from the intestate, whose lands it is decreed shall be sold. Heirs have no interest to *818oppose a decree to sell as land of their ancestor what was not his.
The policy of the law is speedy settlement of the estates of decedents, and it is not admissible to embarrass their administration by contests about titles not involved in the administration, and the exclusion of which contests will in no way harm, the heirs.
Decree affirmed.